UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 ( ) For the transition period from to Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer NO.) 24025 Park Sorrento, Suite 410, Calabasas, CA 91302 (Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Small Reporting Company _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No _X The issuer had 9,588,485 shares of its $.01 par value Common Stock and no Preferred Stock issued and outstanding as of November 4, 2014. Page 1 NETSOL TECHNOLOGIES, INC. Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2014 and June 30, 2014 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2014 and 2013 6 Notes to the Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis or Plan of Operation 20 Item 3.Quantitative and Qualitative Disclosures about Market Risk 31 Item 4.Controls and Procedures 31 PART II. OTHER INFORMATION Item 1.Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2.Unregistered Sales of Equity and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 33 Item 4.Mine Safety Disclosures 33 Item 5.Other Information 33 Item 6.Exhibits 33 Page 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS As of September 30, As of June 30, Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Accounts receivable, net - related party Revenues in excess of billings Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of loans and obligations under capitalized leases Unearned revenues Common stock to be issued Total current liabilities Long term loans and obligations under capitalized leases; less current maturities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value; 500,000 shares authorized; - - Common stock, $.01 par value; 14,500,000 shares authorized; 9,477,860 and 9,150,889 issued and outstanding as of September 30, 2014 and June 30, 2014 Additional paid-in-capital Treasury stock ) ) Accumulated deficit ) ) Stock subscription receivable ) ) Other comprehensive loss ) ) Total NetSol stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, Net Revenues: License fees $ $ Maintenance fees Services Services - related party Total net revenues Cost of revenues: Salaries and consultants Travel Depreciation and amortization Other Total cost of revenues Gross profit Operating expenses: Selling and marketing Depreciation and amortization General and administrative Research and development cost Total operating expenses Loss from operations ) ) Other income and (expenses) Loss on sale of assets ) ) Interest expense ) ) Interest income Gain on foreign currency exchange transactions Other income Total other income (expenses) Net loss before income taxes ) ) Income tax provision ) ) Net loss from continuing operations ) ) Loss from discontinued operations - ) Net loss ) ) Non-controlling interest ) Net loss attributable to NetSol $ ) $ ) Amount attributable to NetSol common shareholders: Loss from continuing operations $ ) $ ) Loss from discontinued operations - ) Net loss $ ) $ ) Net loss per share: Net loss per share from continuing operations: Basic $ ) $ ) Diluted $ ) $ ) Net loss per share from discontinued operations: Basic $
